EXHIBIT 10.30

AMENDED AND RESTATED

CHANGE OF CONTROL AGREEMENT

This is an amendment and restatement dated effective as of June 1, 2012 (the
“Effective Date”) of the Change of Control Agreement (the “Agreement”) between
Tidewater Inc., a Delaware corporation (the “Company”) and Jeffrey A. Gorski
(the “Employee”), effective January 23, 2012.

ARTICLE I

CERTAIN DEFINITIONS

1.1      Affiliate Defined. “Affiliate” (and variants thereof) shall mean a
Person that controls, or is controlled by, or is under common control with,
another specified Person, either directly or indirectly.

1.2      Beneficial Owner Defined. “Beneficial Owner” (and variants thereof),
with respect to a security, shall mean a Person who, directly or indirectly
(through any contract, understanding, relationship, or otherwise), has or shares
(i) the power to vote, or direct the voting of, the security, and/or (ii) the
power to dispose of, or to direct the disposition of, the security.

1.3      Cause Defined. “Cause” shall mean:

  (a)      the willful and continued failure of the Employee to perform
substantially the Employee’s duties with the Company or its Affiliates (other
than any such failure resulting from incapacity due to physical or mental
illness), after a written demand for substantial performance is delivered to the
Employee by the board of directors of the Company (the “Board”) which
specifically identifies the manner in which the Board believes that the Employee
has not substantially performed the Employee’s duties, or

  (b)      the willful engaging by the Employee in conduct which is demonstrably
and materially injurious to the Company or its subsidiaries, monetarily or
otherwise.

For purposes of this provision, no act or failure to act, on the part of the
Employee, shall be considered “willful” unless it is done, or omitted to be
done, by the Employee in bad faith or without reasonable belief that the
Employee’s action or omission was in the best interests of the Company or its
Affiliates. Any act, or failure to act, based upon authority given pursuant to a
resolution duly adopted by the Board or upon the instructions of a senior
officer of the Company or based upon the advice of counsel for the Company or
its Affiliates shall be conclusively presumed to be done, or omitted to be done,
by the Employee in good faith and in the best interests of the Company or its
Affiliates. The cessation of employment of the Employee shall not be deemed to
be for Cause unless his or her action or inaction meets the foregoing standard
and until there shall have been delivered to the Employee a copy of a resolution
duly adopted by the affirmative vote of not less than three-quarters of the
entire membership of the Board at a meeting of the Board called and held for
such purpose (after reasonable notice is provided to the Employee and the
Employee is given an opportunity, together with counsel, to be heard before the
Board), finding that, in the good faith opinion of the Board, the Employee is
guilty of the

 

1



--------------------------------------------------------------------------------

conduct described in subparagraph (a) or (b) above, and specifying the
particulars thereof in detail.

1.4      Change of Control Defined. “Change of Control” shall mean:

  (a)      the acquisition by any Person of Beneficial Ownership of 30% or more
of the outstanding shares of the Company’s Common Stock, $0.10 par value per
share (the “Common Stock”) or 30% or more of the combined voting power of the
Company’s then outstanding securities; provided, however, that for purposes of
this subsection (a), the following shall not constitute a Change of Control:

    (i)        any acquisition (other than a Business Combination which
constitutes a Change of Control under Section 1.4(c) hereof) of Common Stock
directly from the Company,

    (ii)       any acquisition of Common Stock by the Company or its
subsidiaries,

    (iii)      any acquisition of Common Stock by any employee benefit plan (or
related trust) sponsored or maintained by the Company or any corporation
controlled by the Company, or

    (iv)      any acquisition of Common Stock by any corporation pursuant to a
Business Combination which does not constitute a Change of Control under
Section 1.4(c) hereof; or

  (b)      individuals who, as of the Effective Date, constitute the Board (the
“Incumbent Board”) cease for any reason to constitute at least a majority of the
Board; provided, however, that any individual who becomes a director subsequent
to the Effective Date whose election, or nomination for election by the
Company’s shareholders, was approved by a vote of at least a majority of the
directors then comprising the Incumbent Board shall be considered a member of
the Incumbent Board, unless such individual’s initial assumption of office
occurs as a result of an actual or threatened election contest with respect to
the election or removal of directors or other actual or threatened solicitation
of proxies or consents by or on behalf of a Person other than the Incumbent
Board; or

  (c)      consummation of a reorganization, merger, or consolidation (including
a merger or consolidation of the Company or any direct or indirect subsidiary of
the Company), or sale or other disposition of all or substantially all of the
assets of the Company (a “Business Combination”), in each case, unless,
immediately following the consummation of such Business Combination,

    (i)        the individuals and entities who collectively were the Beneficial
Owners of the Company’s outstanding common stock and the Company’s voting
securities entitled to vote generally in the election of directors immediately
prior to such Business Combination have direct or indirect collective Beneficial
Ownership, respectively, of more than 50% of the then outstanding shares of
common stock, and more than 50% of the combined

 

2



--------------------------------------------------------------------------------

voting power of the then outstanding voting securities entitled to vote
generally in the election of directors, of the Post-Transaction Corporation (as
defined in Section 1.10 hereof), and

    (ii)        except to the extent that such ownership existed prior to the
Business Combination, no Person (excluding the Post-Transaction Corporation and
any employee benefit plan or related trust of either the Company, the
Post-Transaction Corporation or any subsidiary of either corporation)
Beneficially Owns, directly or indirectly, 30% or more of the then outstanding
shares of common stock of the corporation resulting from such Business
Combination or 30% or more of the combined voting power of the then outstanding
voting securities of such corporation, and

    (iii)      at least a majority of the members of the board of directors of
the Post-Transaction Corporation were members of the Incumbent Board at the time
of the execution of the initial agreement, or of the action of the Board,
providing for such Business Combination; or

  (d)      approval by the shareholders of the Company of a complete liquidation
or dissolution of the Company.

1.5      Code Defined. “Code” shall mean the Internal Revenue Code of 1986, as
amended from time to time.

1.6      Company Defined. “Company” shall mean Tidewater Inc. (as heretofore
defined), and shall include any successor to or assignee of (whether direct or
indirect, by purchase, merger, consolidation, or otherwise) all or substantially
all of the assets and/or business of the Company which assumes and agrees to
perform this Agreement by operation of law or otherwise.

1.7      Disability Defined. “Disability” shall mean a condition that would
entitle the Employee to receive benefits under the Company’s long-term
disability insurance policy in effect at the time either because he or she is
totally disabled or partially disabled, as such terms are defined in the
Company’s policy in effect as of the Effective Date or as similar terms are
defined in any successor policy. If the Company has no long-term disability plan
in effect, “Disability” shall occur if (a) the Employee is rendered incapable
because of physical or mental illness of satisfactorily discharging his or her
duties and responsibilities to the Company for a period of 90 consecutive days,
(b) a duly qualified physician chosen by the Company and acceptable to the
Employee or his or her legal representatives so certifies in writing, and
(c) the Board determines that the Employee has become disabled.

1.8      Good Reason Defined. Any act or failure to act by the Company or its
Affiliates specified in this Section 1.8 shall constitute “Good Reason” unless
the Employee shall otherwise agree in writing:

  (a)      Any failure of the Company or its Affiliates to provide the Employee
with the position, authority, duties and responsibilities at least commensurate
in all material respects with the most significant of those held, exercised and
assigned at any time during the 120-day period immediately preceding the Change
of Control.

 

3



--------------------------------------------------------------------------------

  (b)      The assignment to the Employee of any duties inconsistent in any
material respect with Employee’s position (including status, offices, titles and
reporting requirements), authority, duties or responsibilities as contemplated
by Section 3.1(b) of this Agreement, or any other action that results in a
diminution in such position, authority, duties or responsibilities, excluding
for this purpose an isolated, insubstantial and inadvertent action not taken in
bad faith that is remedied within 10 days after receipt of written notice
thereof from the Employee to the Company;

  (c)      Any material failure by the Company or its Affiliates to comply with
any of the provisions of this Agreement, other than an isolated and inadvertent
failure not occurring in bad faith that is remedied within 10 days after receipt
of written notice thereof from the Employee to the Company;

  (d)      The Company or its Affiliates requiring the Employee to be based at
any office or location other than as permitted by Section 3.1(b)(ii) hereof or
requiring the Employee to travel on business to a substantially greater extent
than required immediately prior to the Change of Control;

  (e)      Any termination or purported termination of the Employee’s employment
otherwise than as expressly permitted by this Agreement; or

  (f)      Any failure by the Company to comply with and satisfy Sections 4.1
(c) and (d) of this Agreement.

1.9      Person Defined. “Person” shall mean a natural person or company, and
shall also mean the group or syndicate created when two or more Persons act as a
syndicate or other group (including, without limitation, a partnership or
limited partnership) for the purpose of acquiring, holding, or disposing of a
security, except that “Person” shall not include an underwriter temporarily
holding a security pursuant to an offering of the security.

1.10      Post-Transaction Corporation Defined. Unless a Change of Control
includes a Business Combination (as defined in Section 1.4(c) hereof),
“Post-Transaction Corporation” shall mean the Company after the Change of
Control. If a Change of Control includes a Business Combination,
“Post-Transaction Corporation” shall mean the corporation resulting from the
Business Combination unless, as a result of such Business Combination, an
ultimate parent corporation controls the Company or all or substantially all of
the Company’s assets either directly or indirectly, in which case,
“Post-Transaction Corporation” shall mean such ultimate parent corporation.

1.11     Section 409A. “Section 409A” shall mean Section 409A of the Code and
all regulations and guidance issued thereunder.

1.12     Specified Employee. “Specified Employee” shall mean the Employee if the
Employee is a key employee under Code Section 409A(a)(2)(B) and Treasury
Regulations Section 1.409A-1(i) because of action taken by the Board, its
Compensation Committee, or by operation of law or such regulation.

ARTICLE II

 

4



--------------------------------------------------------------------------------

STATUS OF CHANGE OF CONTROL AGREEMENTS

Notwithstanding any provisions thereof, this Agreement supersedes any and all
prior agreements between the Company and the Employee that provide for severance
benefits in the event of or following a Change of Control of the Company, as
defined therein, and is effective as of the Effective Date.

ARTICLE III

CHANGE OF CONTROL BENEFIT

3.1      Employment Term and Capacity after Change of Control.

  (a)      This Agreement shall commence on the Effective Date and continue in
effect through December 31, 2012; provided, however, that commencing on
January 1, 2013 and each January 1 thereafter, the term of this Agreement shall
automatically be extended for one additional year unless, not later than June 30
of the preceding year, the Company shall have given notice to the Employee that
it does not intend to extend this Agreement; provided, further, that
notwithstanding any such notice by the Company not to extend, if a Change of
Control of the Company shall have occurred during the original or extended term
of this Agreement, this Agreement shall continue in effect through the second
anniversary of the Change of Control (such period following a Change of Control
being referred to herein as the “Employment Term”), subject to any earlier
termination of Employee’s status as an employee pursuant to this Agreement.

  (b)      After a Change of Control and during the Employment Term, (i) the
Employee’s position (including status, offices, titles and reporting
requirements), authority, duties and responsibilities shall be at least
commensurate in all material respects with the most significant of those held,
exercised and assigned at any time during the 120-day period immediately
preceding the Change of Control and (ii) the Employee’s service shall be
performed during normal business hours at the Company’s office where the
Employee was principally employed immediately preceding the Change of Control or
any relocation of such office to a location that is not more than 35 miles from
its location immediately prior to the Change of Control.

3.2      Compensation and Benefits. During the Employment Term, Employee shall
be entitled to the following compensation and benefits:

  (a)      Base Salary. The Employee shall receive an annual base salary (“Base
Salary”), which shall be paid not less frequently than monthly. The Base Salary
shall initially be equal to 12 times the highest monthly base salary that was
paid or is payable to the Employee, including any base salary which has been
earned but deferred by the Employee, by the Company and its Affiliates with
respect to any month in the 12-month period ending with the month that
immediately precedes the month in which the Change of Control occurs. During the
Employment Term, the Base Salary shall be reviewed at such time as the Company
undertakes a salary review of his or her peer executives (but at least
annually). Any increase in Base Salary shall not serve to limit or reduce any
other obligation to the Employee under this Agreement. Base Salary shall not be
reduced during the Employment Term (whether or not any increase in Base Salary
occurs) and, if any increase in Base Salary occurs, the term Base Salary as
utilized in this Agreement shall refer to Base Salary as so increased from time
to time.

 

5



--------------------------------------------------------------------------------

  (b)      Annual Bonus. In addition to Base Salary, the Employee shall be
eligible, for each fiscal year ending during the Employment Term, to earn an
annual cash bonus (the “Bonus”). For each such Bonus, the target annual bonus
opportunity, expressed as a percentage of the Base Salary then in effect (the
“Target Opportunity”), shall be at least equal to the target opportunity for
which the Employee is eligible for the fiscal year in which the Change of
Control occurs, as such target opportunity has been established by the Company
for such year under the Company’s annual bonus plan, or any comparable successor
plan. If the Company has not yet established a Target Opportunity for the
Employee for the fiscal year in which the Change of Control occurs, then the
Target Opportunity shall be at least equal to the last such target opportunity
established by the Company for the Employee. Each such Bonus shall be paid no
later than two and one half months following the end of the fiscal year for
which the Bonus is awarded, unless the Employee shall elect to defer the receipt
of such Bonus in accordance with Section 409A.

  (c)      Fringe Benefits. The Employee shall be entitled to fringe benefits
(including, but not limited to, automobile allowance, reimbursement for
membership dues, and air travel) commensurate with those provided to his or her
peer executives of the Company and its Affiliates.

  (d)      Expenses. The Employee shall be entitled to receive prompt
reimbursement for all reasonable expenses incurred by the Employee in accordance
with the most favorable agreements, policies, practices and procedures of the
Company and its Affiliates in effect for the Employee at any time during the
120-day period immediately preceding the Change of Control or, if more favorable
to the Employee, as in effect generally at any time thereafter with respect to
his or her peer executives of the Company and its Affiliates.

  (e)      Incentive, Savings, and Retirement Plans. The Employee shall be
entitled to participate in all incentive, savings, and retirement plans,
practices, policies, and programs applicable generally to his or her peer
executives of the Company and its Affiliates other than the Tidewater Pension
Plan, but in no event shall such plans, practices, policies, and programs
provide the Employee with incentive opportunities (measured with respect to both
regular and special incentive opportunities, to the extent, if any, that such
distinction is applicable), savings opportunities and retirement benefit
opportunities, in each case, less favorable than the most favorable of those
provided by the Company and its Affiliates for the Employee under any
agreements, plans, practices, policies, and programs as in effect at any time
during the 120-day period immediately preceding the Change of Control or, if
more favorable to the Employee, those provided generally at any time after the
Change of Control to his or her peer executives of the Company and its
Affiliates.

  (f)      Welfare Benefit Plans. The Employee and/or the Employee’s family, as
the case may be, shall be eligible for participation in and shall receive all
benefits under welfare benefit plans, practices, policies, and programs provided
by the Company and its Affiliates (including, without limitation, medical,
prescription drug, dental, disability, employee life, group life, accidental
death, and travel accident insurance plans and programs) to the extent
applicable generally to his or her peer executives of the Company and its
Affiliates, but in no event shall such plans, practices, policies, and programs
provide the Employee with benefits, in each case, less favorable than the most
favorable of any agreements, plans, practices, policies, and

 

6



--------------------------------------------------------------------------------

programs in effect for the Employee at any time during the 120-day period
immediately preceding the Change of Control or, if more favorable to the
Employee, those provided generally at any time after the Change of Control to
his or her peer executives of the Company and its Affiliates.

  (g)      Office and Support Staff. The Employee shall be entitled to an office
or offices of a size and with furnishings and other appointments, and to
secretarial and other assistance, commensurate with those provided to his or her
peer executives of the Company and its Affiliates.

  (h)      Vacation. The Employee shall be entitled to paid vacation in
accordance with the most favorable agreements, plans, policies, programs, and
practices of the Company and its Affiliates as in effect for the Employee at any
time during the 120-day period immediately preceding the Change of Control or,
if more favorable to the Employee, as in effect generally at any time thereafter
with respect to his or her peer executives of the Company and its Affiliates.

  (i)        Indemnification. If in connection with any agreement related to a
transaction that will result in a Change of Control of the Company, an
undertaking is made to provide the Board of Directors with rights to
indemnification from the Company (or from any other party to such agreement),
the Employee shall, by virtue of this Agreement, be entitled to the same rights
to indemnification as are provided to the Board of Directors pursuant to such
agreement. Otherwise, the Employee shall be entitled to indemnification rights
on terms no less favorable to Employee than those available under the
Certificate of Incorporation, bylaws or resolutions of the Company at any time
after the Change of Control to his or her peer executives of the Company. Such
indemnification rights shall be with respect to all claims, actions, suits, or
proceedings to which the Employee is or is threatened to be made a party that
arise out of or are connected to his or her services at any time prior to the
termination of his or her employment, without regard to whether such claims,
actions, suits, or proceedings are made, asserted, or arise during or after the
Employment Term.

  (j)        Directors and Officers Insurance. If in connection with any
agreement related to a transaction that will result in a Change of Control of
the Company, an undertaking is made to provide the Board of Directors of the
Company with continued coverage following the Change of Control under one or
more directors and officers liability insurance policies, then the Employee
shall, by virtue of this Agreement, be entitled to the same rights to continued
coverage under such directors and officers liability insurance policies as are
provided to the Board of Directors. Otherwise, the Company shall agree to cover
Employee under any directors and officers liability insurance policies as are
provided generally at any time after the Change of Control to his or her peer
executives of the Company.

3.3      Obligations upon Termination after a Change of Control.

  (a)      Termination by Company for Reasons other than Death, Disability, or
Cause or by Employee for Good Reason. If, after a Change of Control and during
the Employment Term, the Company terminates the Employee’s employment other than
for Cause, death or Disability, or the Employee terminates employment for Good
Reason and any such

 

7



--------------------------------------------------------------------------------

termination constitutes a “separation from service” under Section 409A, then,
subject to Sections 3.6 and 3.11 hereof,

    (i)        the Company shall pay to the Employee in a lump sum in cash on
the first business day that is more than six months following the date of
termination of employment an amount equal to three times the sum of (x) the
amount of Base Salary in effect pursuant to Section 3.2(a) hereof at the date of
termination, plus (y) the target Bonus for which the Employee is eligible for
the fiscal year in which the date of termination occurs, as such target bonus
has been established by the Company for such year, provided, however, that if
the Company has not established a target Bonus for such year, the target Bonus
shall be the Base Salary then in effect multiplied by the Target Opportunity (in
each case, the “Target Bonus”);

    (ii)      the Company shall pay to the Employee in a lump sum in cash on the
first business day that is more than six months following the date of
termination of employment (x) an amount calculated by multiplying the Target
Bonus that the Employee would have earned with respect to the entire fiscal year
in which termination occurs (including any amount that, in the absence of a
Change of Control, would have been credited to the bonus bank for such year
assuming achievement at the target levels), by the fraction obtained by dividing
the number of days in such year through the date of termination by 365 and
(y) any bonus bank balance that the Employee would have been entitled to receive
in the event of a termination by the Company without “Cause” under the terms of
the Bonus plan in which the Employee participates; provided, however, that, if
the Employee has in effect a 401(k) plan deferral election with respect to any
percentage of the Bonus which would otherwise become payable with respect to the
fiscal year in which termination occurs, such lump sum payment shall be reduced
by an amount equal to such percentage times the lump sum payment (which
reduction amount shall be deferred in accordance with such election);

    (iii)      if, at the date of termination, the Company shall not yet have
paid to the Employee (or deferred in accordance with any effective deferral
election by the Employee) a Bonus with respect to a completed fiscal year, the
Company shall pay to the Employee in a lump sum in cash on the first business
day that is more than six months following the date of termination of employment
an amount determined as follows: (x) (1) if the Company has already determined
the amount of such Bonus, the greater of such amount, plus or minus any
deductions from or additions to the bonus bank for such fiscal year, or the
Target Bonus for such fiscal year shall be paid, and (2) if the Company has not
already determined the amount of such Bonus, the amount to be paid shall be the
greater of the Target Bonus or the Bonus that the Employee would have earned
with respect to such completed fiscal year, based solely upon the level of
achievement of the objective performance goals established with respect to such
bonus and the elimination of any subjective performance goals or evaluations
otherwise applicable with respect to such bonus (including any amount that, in
the absence of a Change of Control, would have been credited to the bonus bank
based on such level of achievement at the target levels) and (y) any bonus bank
balance that the Employee would have been entitled to receive in the event of a
termination by the Company without “Cause” under the terms of the Bonus plan in
which the Employee participates; provided, however, that, if the Employee has in
effect a 401(k) plan deferral election with respect to any percentage of the
Bonus which would otherwise become payable with respect to such completed fiscal
year, such lump sum payment shall be reduced by

 

8



--------------------------------------------------------------------------------

an amount equal to such percentage times the lump sum payment (which reduction
amount shall be deferred in accordance with such election);

    (iv)      subject to the timing of payment limitations described in this
Section 3.3(a)(iv), for a period of 36 months following the date of termination
of employment (the “Continuation Period”), the Company shall reimburse the
Employee for the cost to continue on behalf of the Employee and his or her
dependents and beneficiaries the life insurance, disability, medical, dental and
hospitalization benefits (including any benefit under any individual benefit
arrangement that covers medical, dental or hospitalization expenses not
otherwise covered under any general Company plan) provided (x) to the Employee
at any time during the 120-day period prior to the Change in Control or at any
time thereafter or (y) to other similarly situated executives who continue in
the employ of the Company during the Continuation Period. The coverage and
benefits (including deductibles and costs) provided in this Section 3.3(a)(iv)
during the Continuation Period shall be no less favorable to the Employee and
his or her dependents and beneficiaries, than the most favorable of such
coverages and benefits during any of the periods referred to in clauses (x) or
(y) above ; provided, however, in the event of the disability of the Employee
during the Continuation Period, disability benefits shall not be paid for the
Continuation Period but shall instead commence immediately following the end of
the Continuation Period. In addition, if Employee has reached age 53 and has
completed eight years of service at the time of a Change of Control, Employee
shall automatically become vested in the post-retirement benefits provided under
the Tidewater Group Welfare Benefits Plan (the “GWB Plan”) and be entitled to
receive, following termination of employment with the Company, all benefits that
would be payable to Employee under the GWB Plan or any successor plan of the
Company or its Affiliates had the Employee retired from employment with the
Company or one of its Affiliates on the later of the second anniversary of the
Change of Control or the Employee’s date of retirement (as defined in the GWB
Plan) from employment with the Company. The Company’s obligation hereunder with
respect to the foregoing benefits shall be limited to the extent that the
Employee obtains any such benefits pursuant to a subsequent employer’s benefit
plans, in which case the Company may reduce the coverage of any benefits it is
required to provide the Employee hereunder as long as the aggregate coverages
and benefits of the combined benefit plans is no less favorable to the Employee
than the coverages and benefits required to be provided hereunder. The Employee
will be eligible for coverage under the Consolidated Omnibus Budget
Reconciliation Act (“COBRA”) at the end of the Continuation Period or earlier
cessation of the Company’s obligation under the foregoing provisions of this
Section 3.3(a)(iv) (or, if the Employee shall not be so eligible for any reason,
the Company will provide equivalent coverage). Notwithstanding anything else in
this subparagraph (iv), if any benefits provided to the Employee by the Company
under this subparagraph (iv) are taxable to the Employee, then, with the
exception of medical insurance benefits, the value of the aggregate amount of
such taxable benefits provided to the Employee pursuant to this subparagraph
(iv) during the six month period following the date of termination of employment
shall be limited to the amount specified by Internal Revenue Code §402(g)(1)(B)
for the year of the date of termination of employment (e.g. $16,500 in 2010).
The Employee shall pay the cost of any benefits that exceed the amount specified
in the prior sentence during the six-month period following the date of
termination. The Company shall reimburse the Employee for all expenses paid by
the Employee for such coverage on the first business day that is more than six
months following termination of employment. The reimbursement of the cost of
disability insurance, life insurance, the reimbursement of the cost of

 

9



--------------------------------------------------------------------------------

taxable medical, dental and hospitalization benefits after the end of the period
during which the Employee would be entitled to continuation coverage under the
Company’s group health plan under Section 4980B of the Code (COBRA), and the
reimbursement of any other taxable benefits provided under this subparagraph
(iv), shall comply with the requirement that non-qualified deferred compensation
be paid on a specified date or pursuant to a fixed schedule, which requires that
(1) the amount of benefits or reimbursements provided during one calendar year
shall not affect the amount of benefits or reimbursements to be provided in any
other calendar year, (2) the reimbursement of any eligible expense shall be made
no later than the last day of the calendar year following the year in which the
expense was incurred, and (3) the right to reimbursement or benefits hereunder
is not subject to liquidation or exchange for another benefit.

    (v)        the Employee shall immediately become fully (100%) vested in his
or her benefit (as such benefit may be increased pursuant to Sections 3.3(a)
(vi) and 3.3(a)(vii) hereof) under each supplemental or excess retirement plan
of the Company in which the Employee was a participant, including, but not
limited to the Tidewater Inc. Supplemental Executive Retirement Plan (the
“SERP”), the Supplemental Savings Plan and any successor plans (collectively,
the “Supplemental Plans” or individually, a “Supplemental Plan”);

    (vi)      the Company shall pay to the Employee in a lump sum in cash on the
first business day that is more than six months following the date of
termination of employment an amount equal to the amount of employer
contributions that would have been made on the Employee’s behalf if the Employee
had continued to participate in the Company’s Savings Plan, the Company’s
Supplemental Savings Plan, the Company’s Retirement Plan and any other qualified
or non-qualified defined contribution plan maintained by the Company until the
third anniversary of the Change of Control. Such contribution shall, in the case
of a qualified plan, be calculated as if the Employee were fully vested and
participating to the maximum extent permitted by such plan and, in the case of a
non-qualified plan, be calculated on the same basis as the Employee was
participating in such plans. In the case of the Retirement Plan, the additional
benefit shall be calculated on the basis of the Base Salary and Bonus determined
in accordance with Section 3.2(a) and (b) and in all other cases, be calculated
on the basis of the Base Salary (determined in accordance with Section 3.2(a)
hereof) at the time of the Change of Control or at the date of termination,
whichever is greater; notwithstanding any Supplemental Savings Plan or
Retirement Plan provision regarding accrual of benefits, such contribution shall
be treated for all purposes as increasing the benefit of the Employee under the
Supplemental Savings Plan;

    (vii)      to the extent that Employee is not fully vested in his or her
benefits under the Tidewater Retirement Plan, the Savings Plan, or any other
qualified retirement plan maintained by the Company, at the time of termination
of employment, the Company shall pay to the Employee in cash in a lump sum on
the first business day that is more than six months following the date of
termination of employment, an amount in cash equal to the present value of the
actuarial equivalent of any such unvested defined benefit plan benefit and the
unvested account balance of any such defined contribution plan benefit as of the
date of termination of employment; notwithstanding the provisions of such plans
regarding benefits;

 

10



--------------------------------------------------------------------------------

The payments and benefits provided in this Section 3.3(a) and under all of the
Company’s employee benefit and compensation plans shall be without regard to any
amendment made after any Change of Control to any such plan, which amendment
adversely affects in any manner the computation of payments and benefits due the
Employee under such plan or the time or manner of payment of such payments and
benefits . After a Change of Control, no discretionary power of the Board or any
committee thereof shall be used in a way (and no ambiguity in any such plan
shall be construed in a way) which adversely affects in any manner any right or
benefit of the Employee under any such plan. No acceleration of payments and
benefits provided herein shall be permitted, except that the Company may
accelerate payment, if permitted under Section 409A. The use of the phrase “date
of termination” in this Agreement shall have the same meaning as the “date of a
separation from service” under Section 409A.

  (b)      Death. If, after a Change of Control and during the Employment Term,
the Employee’s status as an employee is terminated by reason of the Employee’s
death, this Agreement shall terminate without further obligation to the
Employee’s legal representatives (other than those already accrued to the
Employee), other than the obligation to make any payments due pursuant to
employee benefit or compensation plans maintained by the Company or its
Affiliates.

  (c)      Disability. If, after a Change of Control and during the Employment
Term, the Employee’s status as an employee is terminated by reason of Employee’s
Disability, this Agreement shall terminate without further obligation to the
Employee (other than those already accrued to the Employee), other than the
obligation to make any payments due pursuant to employee benefit or compensation
plans maintained by the Company or its Affiliates.

  (d)      Cause. If, after a Change of Control and during the Employment Term,
the Employee’s status as an employee is terminated by the Company for Cause,
this Agreement shall terminate without further obligation to the Employee other
than for obligations imposed by law and obligations imposed pursuant to any
employee benefit or compensation plan maintained by the Company or its
Affiliates.

  (e)      Voluntary Termination. If, after a Change of Control and during the
Employment Term, the Employee voluntarily terminates his or her employment with
the Company other than for Good Reason, this Agreement shall terminate without
further obligation to the Employee other than for obligations imposed by law and
obligations imposed pursuant to any employee benefit or compensation plan
maintained by the Company or its Affiliates.

3.4      Accrued Obligations and Other Benefits. It is the intent of this
Agreement that upon termination of employment for any reason following a Change
of Control the Employee be entitled to receive promptly, and in addition to any
other benefits specifically provided, (a) the Employee’s Base Salary through the
date of termination to the extent not theretofore paid, (b) any accrued vacation
pay, to the extent not theretofore paid, and (c) any other amounts or benefits
required to be paid or provided or which the Employee is entitled to receive
under any plan, program, policy, practice, or agreement of the Company or its
Affiliates, subject to any requirement under Section 409A, that if such payment
or benefit constitutes non-qualified deferred compensation paid to a Specified
Employee on account of a separation from service,

 

11



--------------------------------------------------------------------------------

then such payment must be delayed until the first business day that is more than
six months following termination of employment.

3.5      Stock Options and Restricted Stock. The foregoing benefits are intended
to be in addition to the value of any options to acquire Common Stock of the
Company or restricted stock the exercisability or vesting of which is
accelerated pursuant to the terms of any stock option, incentive or other
similar plan heretofore or hereafter adopted by the Company.

3.6      Excise Tax Provision.

  (a)      Notwithstanding any other provisions of this Agreement, if a Change
of Control occurs during the original or extended term of this Agreement, in the
event that any payment or benefit received or to be received by the Employee in
connection with the Change of Control or the termination of the Employee’s
employment (whether pursuant to the terms of this Agreement or any other plan,
arrangement or agreement with the Company, any Person whose actions result in
the Change of Control or any Person Affiliated with the Company or such Person)
(all such payments and benefits, including the payments and benefits under
Section 3.3(a) hereof, being hereinafter called “Total Payments”) would be
subject (in whole or in part), to an excise tax imposed by section 4999 of the
Code (the “Excise Tax”), then, after taking into account any reduction in the
Total Payments provided by reason of section 280G of the Code in such other
plan, arrangement or agreement, the cash payments under Section 3.3(a) hereof
shall first be reduced, and the noncash payments and benefits under Sections
3.3(a) and 3.9 hereof shall thereafter be reduced, to the extent necessary so
that no portion of the Total Payments is subject to the Excise Tax but only if
(A) the net amount of such Total Payments, as so reduced (and after subtracting
the net amount of federal, state and local income and employment taxes on such
reduced Total Payments) is greater than or equal to (B) the net amount of such
Total Payments without such reduction (but after subtracting the net amount of
federal, state and local income and employment taxes on such Total Payments and
the amount of Excise Tax to which the Employee would be subject in respect of
such unreduced Total Payments); provided, however, that the Employee may elect
to have the noncash payments and benefits under Sections 3.3(a) and 3.9 hereof
reduced (or eliminated) prior to any reduction of the cash payments under
Section 3.3(a) hereof.

  (b)      For purposes of determining whether and the extent to which the Total
Payments will be subject to the Excise Tax, (i) no portion of the Total Payments
the receipt or enjoyment of which the Employee shall have waived at such time
and in such manner as not to constitute a “payment” within the meaning of
section 280G(b) of the Code shall be taken into account, (ii) no portion of the
Total Payments shall be taken into account which, in the opinion of tax counsel
(“Tax Counsel”) reasonably acceptable to the Employee and selected by the
accounting firm (the “Auditor”) which was, immediately prior to the Change of
Control, the Company’s independent auditor, does not constitute a “parachute
payment” within the meaning of section 280G(b)(2) of the Code (including by
reason of section 280G(b)(4)(A) of the Code) and, in calculating the Excise Tax,
no portion of such Total Payments shall be taken into account which, in the
opinion of Tax Counsel, constitutes reasonable compensation for services
actually rendered, within the meaning of section 280G(b)(4)(B) of the Code, in
excess of the “Base Amount” (within the meaning set forth in section 280G(b)(3)
of the Code) allocable to such reasonable compensation, and (iii) the value of
any non-cash benefit or any deferred payment or

 

12



--------------------------------------------------------------------------------

benefit included in the Total Payments shall be determined by the Auditor in
accordance with the principles of sections 280G(d)(3) and (4) of the Code.

  (c)      At the time that payments are made under this Agreement, the Company
shall provide the Employee with a written statement setting forth the manner in
which such payments were calculated and the basis for such calculations
including, without limitation, any opinions or other advice the Company has
received from Tax Counsel, the Auditor or other advisors or consultants (and any
such opinions or advice which are in writing shall be attached to the
statement).

3.7      Legal Fees. The Company agrees to pay as incurred, to the full extent
permitted by law, all legal fees and expenses which the Employee may reasonably
incur as a result of any contest (regardless of the outcome thereof) by the
Company, the Employee or others of the validity or enforceability of, or
liability under, any provision of this Agreement (including as a result of any
contest by the Employee about the amount or timing of any payment pursuant to
this Agreement) or which the Employee may reasonably incur in connection with
any tax audit or proceeding to the extent attributable to the application of
section 4999 of the Code to any payment or benefit provided under this
Agreement; provided that if the Employee is a Specified Employee and if the
payment of legal fees under this Section 3.7 is paid on account of a “separation
from service” under Section 409A, no payment of legal fees may be made hereunder
until the first date that is more than six months following “separation from
service” and; provided further that the payment of or reimbursement for legal
fees under this Section 3.7 shall comply with the requirement that non-qualified
deferred compensation be paid on a specified date or pursuant to a fixed
schedule, which requires that (1) the amount of benefits or reimbursements
provided during one calendar year shall not affect the amount of benefits or
reimbursements to be provided in any other calendar year, (2) the reimbursement
of any eligible expense shall be made no later than the last day of the calendar
year following the year in which the expense was incurred, and (3) the right to
reimbursement or benefits hereunder is not subject to liquidation or exchange
for another benefit.

3.8      Set-Off; Mitigation. After a Change of Control, the Company’s and its
Affiliates’ obligations to make the payments provided for in this Agreement and
otherwise to perform its obligations hereunder shall not be affected by any
set-off, counterclaim, recoupment, defense or other claim, right or action which
the Company or its Affiliates may have against the Employee or others; except
that to the extent the Employee accepts other employment in connection with
which he or she is provided health insurance benefits, the Company shall only be
required to provide health insurance benefits to the extent the benefits
provided by the Employee’s employer are less favorable than the benefits to
which he or she would otherwise be entitled hereunder. It is the intent of this
Agreement that in no event shall the Employee be obligated to seek other
employment or take any other action by way of mitigation of the amounts payable
to the Employee under any of the provisions of this Agreement.

3.9      Outplacement Assistance. Upon any termination of employment of the
Employee other than for Cause within two years following a Change of Control,
the Company shall provide to the Employee outplacement assistance by a reputable
firm specializing in such services for the period beginning with the termination
of employment and ending at the end of the second calendar year following the
year in which the termination of employment occurred;

 

13



--------------------------------------------------------------------------------

provided that all such payments by the Company for such services shall be made
no later than the last day of the third calendar year following the year in
which the separation from service occurs.

3.10     Certain Pre-Change-of-Control Terminations. Notwithstanding any other
provision of this Agreement, the Employee’s employment shall be deemed to have
been terminated following a Change of Control by the Company without Cause or by
the Employee with Good Reason, if (i) the Employee’s employment is terminated by
the Company without Cause prior to a Change of Control (whether or not a Change
of Control actually occurs) and such termination was at the request or direction
of a Person who has entered into an agreement with the Company the consummation
of which would constitute a Change of Control, (ii) the Employee terminates his
or her employment for Good Reason prior to a Change of Control (whether or not a
Change of Control actually occurs) and the act, circumstance or event which
constitutes Good Reason occurs at the request or direction of such Person, or
(iii) the Employee’s employment is terminated by the Company without Cause or by
the Employee for Good Reason and such termination or the act, circumstance or
event which constitutes Good Reason is otherwise in connection with or in
anticipation of a Change of Control and occurred after discussions with such
Person regarding a possible Change-of-Control transaction commenced and such
discussions produced (whether before or after such termination) either a letter
of intent with respect to such a transaction or a public announcement of the
pending transaction (whether or not a Change of Control actually occurs). For
purposes of any determination regarding the applicability of the immediately
preceding sentence, if the Employee takes the position that such sentence
applies and the Company disagrees, the Company shall have the burden of proof in
any such dispute.

3.11     No Longer a Specified Employee. If and to the extent that the Employee
is not a Specified Employee under Section 409A at the time of a separation from
service hereunder, the six-month waiting period for payment of benefits provided
herein shall not be applicable and payment shall be made in a lump sum five
business days following the date of termination of employment or in the case of
reimbursement, within the time periods provided in Sections 3.3(a)(iv) or 3.6 in
compliance with Section 409A.

ARTICLE IV

MISCELLANEOUS

4.1      Binding Effect; Successors.

  (a)      This Agreement shall be binding upon and inure to the benefit of the
Company and any of its successors or assigns.

  (b)      This Agreement is personal to the Employee and shall not be
assignable by the Employee without the consent of the Company (there being no
obligation to give such consent) other than such rights or benefits as are
transferred by will or the laws of descent and distribution.

  (c)      The Company shall require any successor to or assignee of (whether
direct or indirect, by purchase, merger, consolidation or otherwise) all or
substantially all of the assets

 

14



--------------------------------------------------------------------------------

or businesses of the Company (i) to assume unconditionally and expressly this
Agreement and (ii) to agree to perform or to cause to be performed all of the
obligations under this Agreement in the same manner and to the same extent as
would have been required of the Company had no assignment or succession
occurred, such assumption to be set forth in a writing reasonably satisfactory
to the Employee.

  (d)      The Company shall also require all entities that control or that
after the transaction will control (directly or indirectly) the Company or any
such successor or assignee to agree to cause to be performed all of the
obligations under this Agreement, such agreement to be set forth in a writing
reasonably satisfactory to the Employee.

  (e)      The obligations of the Company and the Employee which by their nature
may require either partial or total performance after the expiration of the term
of the Agreement shall survive such expiration.

4.2      Notices. All notices hereunder must be in writing and shall be deemed
to have been given upon receipt of delivery by: (a) hand (against a receipt
therefor), (b) certified or registered mail, postage prepaid, return receipt
requested, (c) a nationally recognized overnight courier service (against a
receipt therefor) or (d) telecopy transmission with confirmation of receipt. All
such notices must be addressed as follows:

  If to the Company, to:

Tidewater Inc.

Pan-American Life Center

601 Poydras Street, Suite 1900

New Orleans, Louisiana 70130

Attn: Bruce D. Lundstrom

  If to the Employee, to:

Jeffrey A. Gorski

Tidewater Corporate Services, L.L.C.

2000 West Sam Houston Pkwy South

Suite 1280

Houston, Texas 77042

or such other address as to which any party hereto may have notified the other
in writing.

4.3      Governing Law. This Agreement shall be construed and enforced in
accordance with and governed by the internal laws of the State of Louisiana
without regard to principles of conflict of laws.

4.4      Withholding. The Employee agrees that the Company has the right to
withhold, from the amounts payable pursuant to this Agreement, all amounts
required to be withheld under applicable income and/or employment tax laws, or
as otherwise stated in documents granting rights that are affected by this
Agreement.

 

15



--------------------------------------------------------------------------------

4.5      Amendment; Waiver. No provision of this Agreement may be modified,
amended or waived except by an instrument in writing signed by both parties.

4.6      Severability. If any term or provision of this Agreement, or the
application thereof to any person or circumstance, shall at any time or to any
extent be invalid, illegal or unenforceable in any respect as written, Employee
and the Company intend for any court construing this Agreement to modify or
limit such provision so as to render it valid and enforceable to the fullest
extent allowed by law. Any such provision that is not susceptible of such
reformation shall be ignored so as to not affect any other term or provision
hereof, and the remainder of this Agreement, or the application of such term or
provision to persons or circumstances other than those as to which it is held
invalid, illegal or unenforceable, shall not be affected thereby and each term
and provision of this Agreement shall be valid and enforced to the fullest
extent permitted by law.

4.7      Waiver of Breach. The waiver by either party of a breach of any
provision of this Agreement shall not operate or be construed as a waiver of any
subsequent breach thereof.

4.8      Remedies Not Exclusive. No remedy specified herein shall be deemed to
be such party’s exclusive remedy, and accordingly, in addition to all of the
rights and remedies provided for in this Agreement, the parties shall have all
other rights and remedies provided to them by applicable law, rule or
regulation.

4.9      Company’s Reservation of Rights. Employee acknowledges and understands
that the Employee serves at the pleasure of the Board and that the Company has
the right at any time to terminate Employee’s status as an employee of the
Company, or to change or diminish his or her status during the Employment Term,
subject to the rights of the Employee to claim the benefits conferred by this
Agreement.

4.10    Counterparts. This Agreement may be executed in one or more
counterparts, each of which shall be deemed to be an original but all of which
together shall constitute one and the same instrument.

4.11    Section 409A. This Agreement is intended to comply with Section 409A and
shall be construed and interpreted accordingly.

[signatures appear on the following page]

 

16



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Company and the Employee have caused this Agreement to
be made effective as of the Effective Date.

 

TIDEWATER INC.

By:

 

/s/ Dean E. Taylor

  Dean E. Taylor   President and Chief Executive Officer

EMPLOYEE:

/s/ Jeffrey A. Gorski            

  Jeffrey A. Gorski

 

17